Citation Nr: 9926310	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a service-connected 
left knee disability, currently evaluated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to August 
1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1993 RO decision which denied an increase in a 
10 percent rating for a service-connected left knee 
disability.  In May 1995, the Board remanded the case to the 
RO for further evidentiary development.  The case was then 
returned to the Board, which remanded the case to the RO for 
additional evidentiary development in July 1997.  In an 
August 1998 decision, the RO assigned an increased 30 percent 
rating for the service-connected left knee disability.  The 
case was subsequently returned to the Board.


REMAND

The Board finds that this case must be remanded to the RO for 
clarification of representation.

The case currently on appeal arose from a determination of 
the Seattle RO.  The veteran later moved to West Virginia, 
and submitted an Appointment of Veterans Service Organization 
as Claimant's Representative (VA Form 21-22) naming the West 
Virginia Division of Veterans Affairs (WVDVA) as his 
representative before the VA.  The veteran dated the form in 
July 1997, and the form was acknowledged by the VA in August 
1997.  The veteran subsequently moved to Pennsylvania, and 
the case was forwarded to the Board by the Pittsburgh RO.

A review of the file shows that there is no VA Form 646 
(Statement of Accredited Representative in Appealed Case) 
from the WVDVA.  By a letter dated in June 1997 (and received 
in July 1997), the WVDVA (the veteran's representative) 
indicated that the veteran wanted The American Legion (AL) to 
represent him before the Board.  In May 1999, AL submitted a 
VA Form 646 on the veteran's behalf.  

There is no indication that the veteran has personally 
revoked his appointment of the WVDVA as his representative, 
and under the circumstances of this case, further 
clarification of representation is warranted to assure that 
the veteran is accorded due process.  38 C.F.R. §§ 3.103, 
20.600 (1998).  Regulation provides that the veteran may have 
only one representative at a time before the VA.  38 C.F.R. 
§ 20.601 (1998).

Accordingly, the case is REMANDED to the RO for the following 
action.

1.  The Pittsburgh RO should contact the 
WVDVA to ascertain whether the WVDVA will 
continue to represent the veteran, given 
its earlier letter to the effect that the 
veteran wanted to be represented by AL, 
and given that he moved from West 
Virginia to Pennsylvania some years ago.  
If the WVDVA indicates it will continue 
to represent the veteran, the claims file 
should be sent to the WVDVA, which should 
review the file and present written 
argument on a VA Form 646 or its 
equivalent.

2.  If the WVDVA will not represent the 
veteran, the Pittsburgh RO should contact 
the veteran, inform him that he is 
unrepresented, and give him an 
opportunity to appoint (on the proper 
form, which should be provided) another 
service organization or other 
representative to represent him before 
the VA.  Any designated representative 
should be given an opportunity to review 
the file and submit written argument on 
behalf of the veteran.

Thereafter, in accordance with appellate procedures, the case 
should be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












